              Case 3:16-md-02741-VC Document 2434 Filed 01/07/19 Page 1 of 2



1    Curtis G. Hoke (State Bar No. 282465)
     Brian K. Brake (Pro Hac Vice)
2
     THE MILLER FIRM, LLC
3    108 Railroad Ave.
     Orange, VA 22960
4    Telephone: (540) 672-4224
     Facsimile: (540) 672-3055
5
     choke@millerfirmllc.com
6    bbrake@millerfirmllc.com

7    Attorneys for Plaintiffs
8
                                  UNITED STATES DISTRICT COURT
9                               NORTHERN DISTRICT OF CALIFORNIA

10
      IN RE: ROUNDUP PRODUCTS                                    MDL No. 2741
11
      LIABILITY LITIGATION
12                                                               Case No. 16-md-02741-VC

13    This document relates to:                                  PLAINTIFF’S RESPONSE TO
                                                                 MONSANTO COMPANY’S
14
      ALL ACTIONS                                                ADMINISTRATIVE MOTION
15                                                               TO FILE UNDER SEAL [#2414]
                                                                 AND AMENDED
16                                                               ADMINISTRATIVE MOTION
                                                                 TO FILE UNDER SEAL [#2421]
17

18

19          Monsanto has conditionally filed under seal portions of motions and supporting exhibits
20
     with reference to its motions filed on 1/3/2019 at the request of Plaintiffs’ counsel to protect
21
     disclosure of personal identifying information and other information related to Plaintiffs’ medical
22
     conditions.
23

24          Plaintiffs’ join in this request as such information should be redacted pursuant to Federal

25   Rule of Civil Procedure. 5.2 and the policy articulated by the USDC for the Northern District of
26
     California. See http://www.cand.uscourts.gov/ecf/redaction (medical information is appropriate
27
     for redaction).
28                                           1
      PLAINTIFF’S RESPONSE TO MONSANTO COMPANY’S ADMINISTRATIVE MOTION TO FILE UNDER
          SEAL [#2414] AND AMENDED ADMINISTRATIVE MOTION TO FILE UNDER SEAL [#2421].
             Case 3:16-md-02741-VC Document 2434 Filed 01/07/19 Page 2 of 2



1           Accordingly Plaintiffs join in Monsanto’s motions, move the Court to grant Monsanto’s
2
     motions to conditionally seal the information referenced in those motions, and agree to the entry
3
     of Monsanto’s previously filed proposed orders regarding #2414 and #2421.
4

5

6    Dated: January 7, 2018                       By: _/s/ Briank K. Brake_______________
                                                          Brian K. Brake, Esq. (Pro Hac Vice)
7                                                         The Miller Firm LLC
                                                          108 Railroad Avenue
8
                                                          Orange, VA 22960
9                                                         Phone: 540-672-4224
                                                          Fax: 540-672-3055
10                                                        bbrake@millerfirmllc.com
11
                                                         Attorney for Plaintiffs
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                           2
      PLAINTIFF’S RESPONSE TO MONSANTO COMPANY’S ADMINISTRATIVE MOTION TO FILE UNDER
          SEAL [#2414] AND AMENDED ADMINISTRATIVE MOTION TO FILE UNDER SEAL [#2421].
